Citation Nr: 1114238	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the December 2010 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008 have been met.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

During the December 2010 personal hearing, the Veteran withdrew from consideration the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008 is dismissed.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected back disability is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  

In June 2008, the Veteran was afforded a VA examination for his back disability.  The Veteran complained of constant pain, stiffness, and flare-ups in his lower back which consists of severe pain, burning sensation, and radiating pain down his right leg lasting for a few hours.  He treats the pain in his back with rest and medications, which provide some relief, and he always uses a walker for stability and support.  Following the examination, the VA examiner noted that since a February 2008 fusion operation, the Veteran has experienced worse pain and burning sensations in his right lower extremity.  With regards to the thoracolumbar spine, the Veteran can extend to 60 degrees, flex to 10 degrees, and rotate to 20 degrees.  Upon repetitive testing for the cervical and thoracolumbar spines, there was no additional limitation following repetitive use or during flare-ups.   

In an August 2008 personal statement, the Veteran's wife reported that the Veteran has severe pain and limited motion in both legs because of his back condition.  The Veteran is unable to stand or bend to lift and wash his legs and feet, and the pain in his back only allows him to stand for a few moments then his legs start to tremble and jerk.  She also noted the Veteran's inability to perform daily tasks, thus she assists him with the majority of his daily living activities.  

In an April 2009 notice of disagreement (NOD), the Veteran reported experiencing constant and sharp pain, especially when trying to get up from a normal sitting position.  He walks with a walker and/or cane, and most of the time he uses a wheelchair.  

VA outpatient treatment records from July 2008 to January 2011 reflect ongoing complaints and treatment for the Veteran's back disability.  Most notably, the Veteran complained of low back pain and lumbar radiculitis in December 2008, and underwent an epidural injection in January 2009.  In a February 2009 record, lumbar radiculopathy was listed and he was diagnosed with radiculitis lumbosacral before and after his epidural injection in an October 2009 record.  Most recently in a January 2011 record, the Veteran reiterated his complaint of shooting pains in his left leg and a throbbing sensation in his low back almost twice a day.

Moreover, at the December 2010 personal hearing, the Veteran reiterated his experience of daily pain, use of a cane and back brace, and stiffness in his back which affects his everyday activities.  His back pain causes spasms in his lower legs, shooting and sharp pains through his legs, and burning on his right side and left foot.  During the past twelve months, he experienced one particular flare-up that led him to stay in bed for three days and an emergency room visit where he received two shots of morphine.  After undergoing a spinal cord stimulant implantation in October 2010, the Veteran reported minor improvement regarding his back pain.    

Review of the record indicates that the Veteran's last, and only, VA examination for his back disability was in June 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected back disability, and recent VA outpatient treatment records, testimony from the Veteran, and a personal statement from his wife suggest that his back disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, in a January 2011 personal statement, via a VA Form 21-4138, the Veteran reported that he resumed his appointments at the VA Pain Clinic in Gainesville, Florida and physical therapy at the Lake City VAMC.  However, review of the claims file shows that VA outpatient treatment records from the Malcom Randall VA Medical Center (VAMC) in Gainesville, Florida and the Lake City VAMC in Lake City, Florida since January 2011 have not been obtained.

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected back disability from the Malcom Randall VA Medical Center (VAMC) in Gainesville, Florida and the Lake City VAMC in Lake City, Florida from January 2011 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected back disability.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's back.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected back disability.  

The VA examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.  

3.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


